Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-14 is not disclosed or taught by the prior art with the measurement band comprising a left band end and a right band end; the left cup-measuring mechanism and the right cup-measuring mechanism each comprising the cup body, a proximal cup clampable slider, and a distal cup clampable slider; the cup body comprising a proximal lateral edge, a distal lateral edge, and a base edge; the proximal lateral edge and the distal lateral edge being positioned opposite to each other across the cup body; the base edge being positioned in between the proximal lateral edge and the distal lateral edge; the proximal lateral edge being slidably connected along the measurement band by the proximal cup clampable slider; the distal lateral edge being slidably connected along the measurement band by the distal cup clampable slider; the distal cup clampable slider and the proximal cup clampable slider being positioned adjacent to the base edge along with the remaining limitations of the claims.
The device as claimed in claims 15-20 is not disclosed or taught by the prior art with the measurement band comprising a left band end and a right band end; the left cup-measuring mechanism and the right cup-measuring mechanism each comprising the cup body, a proximal cup clampable slider, and a distal cup clampable slider; the cup body comprising a proximal lateral edge, a distal lateral edge, and a base edge; the proximal lateral edge and the distal lateral edge being positioned opposite to each other across the cup body; the base edge being positioned in between the proximal lateral edge and the distal lateral edge; the proximal lateral edge being slidably connected along the measurement band by  the proximal cup clampable slider; the distal lateral edge being slidably connected along the measurement band by the distal cup clampable slider; the distal cup clampable slider and the proximal cup clampable slider being positioned adjacent to the base edge along with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855